               Case 6:20-cv-00569-ADA Document 45 Filed 01/04/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

SABLE NETWORKS, INC. and                         §
SABLE IP, LLC                                    §
                                                 §
                   Plaintiffs,                   §   CIVIL ACTION No. 6:20-cv-00569-ADA
          v.                                     §
                                                 §   JOINT MOTION TO STAY ALL
DELL TECHNOLOGIES INC., DELL INC.,               §   DEADLINES AND NOTICE OF
and EMC CORPORATION,                             §   SETTLEMENT
                                                 §
                   Defendants.                   §

   JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
          Plaintiffs Sable Networks, Inc. and Sable IP, LLC and Defendants Dell Technologies

Inc.; Dell Inc.; and EMC Corporation (collectively, the “Parties”) file this Joint Motion to Stay

All Deadlines and Notice of Settlement. The Parties hereby notify the Court that all matters

related to the case between the parties have been resolved, in principle. The parties request that

the Court stay all unreached case deadlines applicable between the Parties for thirty (30) days so

the appropriate dismissal papers may be submitted to dismiss all claims between them in this

action.




                                                                                        Page 1 of 3
       Case 6:20-cv-00569-ADA Document 45 Filed 01/04/21 Page 2 of 3




Dated: January 4, 2021              Respectfully submitted,


                                    /s/ Daniel P. Hipskind
                                    Elizabeth L. DeRieux
                                    State Bar No. 05770585
                                    Capshaw DeRieux, LLP
                                    114 E. Commerce Ave.
                                    Gladewater, TX 75647
                                    Telephone: (903)235-2833
                                    Email: ederieux@capshawlaw.com

                                    Dorian S. Berger (CA SB No. 264424)
                                    Daniel P. Hipskind (CA SB No. 266763)
                                    BERGER & HIPSKIND LLP
                                    9538 Brighton Way, Ste. 320
                                    Beverly Hills, CA 90210
                                    Telephone: 323-886-3430
                                    Facsimile: 323-978-5508
                                    E-mail: dsb@bergerhipskind.com
                                    E-mail: dph@bergerhipskind.com

                                    Attorneys for Sable Networks, Inc. and
                                    Sable IP, LLC


                                    By: /s/ Brady Cox

                                    Michael John Newton (TX. Bar No. 24003844)
                                    Brady Cox (TX. Bar No. 24074084)
                                    ALSTON & BIRD LLP
                                    2200 Ross Avenue, Suite 2300
                                    Dallas, Texas 75201
                                    Phone: (214) 922-3400
                                    Fax: (214) 922-3899
                                    mike.newton@alston.com
                                    brady.cox@alston.com

                                    Emily Chambers Welch (GA Bar No. 606071)
                                    (pro hac vice)
                                    ALSTON & BIRD LLP
                                    One Atlantic Center
                                    1201 W. Peachtree Street NE, Suite 4900
                                    Atlanta, Georgia 30309
                                    Telephone: (404) 881-7000



                                                                             Page 2 of 3
         Case 6:20-cv-00569-ADA Document 45 Filed 01/04/21 Page 3 of 3




                                              emily.welch@alston.com

                                              Lauren N. Griffin (NC Bar No. 54766)
                                              (pro hac vice)
                                              ALSTON & BIRD LLP
                                              101 S. Tryon Street, Suite 4000
                                              Charlotte, North Carolina 28280
                                              Telephone: (704) 444-1000
                                              lauren.griffin@alston.com

                                              Attorneys for Defendants Dell Technologies Inc.,
                                              Dell Inc., and EMC Corporation.

                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the foregoing was electronically filed on January 4,

2021 using the Court’s CM/ECF system, which will send notice of such filing to all counsel of

record who are deemed to have consented to electronic service.

                                             /s/ Daniel P. Hipskind         .
                                            Daniel P. Hipskind




                                                                                      Page 3 of 3
